Citation Nr: 0615986	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to service connection for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 22, 1972 to 
February 1, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the RO.



FINDINGS OF FACT

1.  The veteran was not shown to have had a psychiatric 
disability at the time of his entry into active service.  

2.  The veteran's psychiatric disability is shown as likely 
as not to have had its clinical onset during his period of 
active service.  

3.  The currently demonstrated psychiatric disability is 
shown as likely as not to be due to manifestations exhibited 
during the veteran's period of military service.  



CONCLUSIONS OF LAW

1.  As the veteran's psychiatric disability did not clearly 
and unmistakably exist prior to service; the presumption of 
soundness cannot be rebutted.  38 U.S.C.A. §§ 1111, 1131, 
1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran, and there is no indication 
from the record of additional treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this letter, the veteran was 
also advised to submit additional medical records to the RO, 
and the Board finds that this instruction is consistent with 
the requirement of 38 C.F.R. § 3.159(b)(1) that VA request 
that a claimant provide any evidence in his or her possession 
that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


Factual Background

The veteran entered service on November 22, 1972 and 
separated from service on February 1, 1973.

The November 1972 enlistment examination is negative for any 
psychiatric conditions.

A January 1973 service clinical note indicates that the 
veteran was involved in an incident at the firing range in 
which his mind went "blank."  It was noted that the veteran 
gave a history of similar episodes in his childhood at other 
times.  The diagnosis was neurosis, dissociative, chronic, 
moderate, manifested by uncontrollable actions, which are not 
recalled by the individual, dating back to childhood.  It was 
noted that the condition was not incurred in the line of duty 
and it pre-existed service.

A January 1973 Medical Board report indicates that the 
veteran had dissociative neurosis chronic, moderate, 
manifested by uncontrollable actions, which were not recalled 
by the veteran, dating back to his childhood.  It was noted 
that the veteran's condition was not incurred in the line of 
duty, it originated prior to service, its cause was not 
incident to service, it existed prior to entry on active 
duty, and was not aggravated by active duty.

A December 1973 VA medical record indicates that the veteran 
had symptoms of intense nervousness, insomnia, and sometimes 
visual hallucinations.  The diagnosis was rule out nervous 
disorders schizophrenic-type.

Private medical records dated in 1991 indicate that the 
veteran had psychiatric treatment for major affective 
disorder with suicidal and homicidal ideation.

Private medical records dated in 1998 indicate a diagnosis of 
schizophrenia.  

A VA hospital discharge summary from September 2000 indicates 
that the veteran was diagnosed with schizo-affective disorder 
and various substance abuse problems.  

The March 2001 VA examination indicates that the veteran 
stated that he became depressed when he was in the service 
and tried to hang himself.  He reported that he was diagnosed 
with schizophrenia at that time.  It was noted that the 
veteran was currently diagnosed with schizophrenia.  The 
veteran was examined.  The diagnosis was schizophrenia and 
poly substance abuse.  

A December 2003 RO Report of Contact report indicates that 
the veteran acknowledged that he suffered from schizophrenia 
prior to his enlistment in the Army.  The veteran stated that 
his condition worsened during his period of service.

The January 2004 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported having a 
"command hallucination" while in service, which caused him 
to begin shooting people.  He reported attempting suicide 
while in the service.  He stated that his mental illness 
began in the service and he did not have any mental illness 
before he enrolled in service. 

The veteran was examined.  The diagnoses were paranoid 
schizophrenia and opioid dependence, in remission.  The 
examiner stated that it was as likely as not that the 
veteran's opioid dependence was related to his schizophrenia.  
The examiner noted that the veteran did not report any 
particularly stressful experiences in service, he was not in 
combat, and did not report any particularly harsh treatment.  
The examiner stated that no stressor could be identified from 
his service that could have aggravated his schizophrenia.


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served for at least six months during peacetime 
on or after January 1, 1947, is presumed to have been in 
sound condition when examined, accepted and enrolled in 
service, except for defects noted at the time of entrance, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).

The burden falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153 (West 2002); Wagner, 02-7347.  

If this burden is met, then the veteran is not entitled to 
service-connected benefits. Wagner, 02-7347.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for incurrence 
in service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  






Analysis

The veteran had active service from November 22, 1972 to 
February 1, 1973.

A psychiatric disorder was not noted on the November 1972 
enlistment examination.

Consequently, with regard to a psychiatric condition, the 
veteran is presumed to have been sound condition at that 
time, and the presumption of soundness applies in this case.  
See 38 U.S.C.A. §§ 1110, 1132, 1137.  

To rebut this presumption, it must be shown by clear and 
unmistakable evidence that the psychiatric disability existed 
prior to service and that the psychiatric disability was not 
aggravated by service.  

After a longitudinal review of the record, the Board finds 
that the evidence does not  clearly and unmistakably, or 
undebatably, demonstrate that the veteran's psychiatric 
disability pre-existed his entry into service in November 
1972.  

On review of the in-service treatment and post-service 
evaluations included in the veteran's file, the Board finds 
that only the January 1973 service medical record and the 
December 2003 RO Report of Contact indicate that the 
veteran's psychiatric condition occurred prior to his 
entrance into the service.  

Therefore, the evidence does not clearly and unmistakably 
establish that the psychiatric disability existed before 
examination, acceptance and enrollment.  38 U.S.C.A. §§ 1111, 
1132; Wagner, No. 02-7347, slip op. at 9; see VAOGCPREC 3-
2003 (July 16, 2003).  

Because the presumption of soundness under 38 U.S.C.A. 
§§ 1111 and 1132 has not been rebutted, the Board finds that 
the currently demonstrated psychiatric disability manifested 
by paranoid schizophrenia must be considered to have been 
incurred in service.  Hence, service connection is warranted 
for this condition.  

While there is no indication in the veteran's service medical 
records or on the January 1973 Medical Board report that he 
had schizophrenia during his period of active duty, he did 
exhibit some psychiatric symptoms during service and 
immediately after service in December 1973.  

Having reviewed the entire evidentiary record, the Board 
finds that a basis is presented for concluding that the 
currently demonstrated psychiatric disability is due to a 
disease process that as likely as not was incurred during his 
period of active military service.  

In light of these circumstances, and by extending the benefit 
of the doubt to the veteran, service connection for a 
psychiatric disability, to include schizophrenia, is 
warranted.  


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


